
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.18


AGREEMENT


    This Agreement, effective as of December 31, 2000, is by and among FEI
Company, an Oregon corporation ("FEI"), Philips Business Electronics
International BV, a Netherlands corporation formerly known as Philips Industrial
Electronics International BV, ("PBE") and Koninklijke Philips Electronics NV, a
Netherlands corporation ("Philips").

    A.  On November 15, 1996, the parties hereto entered into a Combination
Agreement (the "Combination Agreement") under which PBE acquired shares of
common stock of FEI, constituting approximately 55% of FEI's outstanding common
stock, in exchange for, among other things, 100% of the issued and outstanding
capital stock of certain Philips electron optics affiliates.

    B.  The percentage ownership interest of PBE has been reduced since the date
PBE acquired shares of FEI, such that PBE's interest is now approaching 50%. It
is in the mutual best interests of the parties to clarify certain aspects of the
agreements and relationships between them to facilitate an orderly transition in
the event PBE's ownership interest of FEI is further reduced. The parties desire
to memorialize their understandings in this Agreement. As used in this
Agreement, "Triggering Date" means the earlier of (i) the date that PBE's
ownership interest in FEI falls below 45% of the issued and outstanding shares
of FEI or (ii) the date that FEI ceases to be a consolidated company within the
Philips group of companies. In regard to a potential determination by Philips to
effect a deconsolidation of FEI, Philips agrees to maintain open communication
with FEI on an ongoing basis about this matter. Mr. Noud van den Heuvel (or his
nominee) of Philips Corporate Control and Mr. John Hodgson of FEI will serve as
the principal contact persons for this purpose.

    In consideration of the above and the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth, the parties agree as follows:

1.  Intellectual Property.

    (a) Use of Philips Trademark. Notwithstanding the provisions of
Section 5.16(b) of the Combination Agreement, Philips agrees that FEI shall be
entitled to apply the "Philips" wordmark and emblem on its products and in any
advertising of such products, in combination with the FEI trademark under
customary Philips policies, for a one year period commencing on the Triggering
Date. The parties will enter into a further trademark license agreement
reflecting this understanding.

    (b) Patent Transfers.

     (i) Patents Transferred Pursuant to the Combination Agreement. Philips
agrees and confirms that it will transfer to FEI all of the patents, patent
applications, counterpart patents and related documentation as set forth on
Exhibit A, at FEI's expense, effective as soon as practicable after the
Triggering Date. Philips acknowledges that FEI is entitled to ownership of the
patents, patent applications and related documents listed in Exhibit  A, and
Philips will cooperate with FEI in securing their transfer and will execute any
required documentation therefor, including patent assignments. All such
transfers will be made pursuant to Section 5.16(a)(ii) of the Combination
Agreement, including provisions stating that the transfers are subject to
Philips' prior commitments and license-back to Philips.

    (ii) Other Patent Transfers. Philips further agrees that it will transfer
the patents, patent applications, counterpart patents and related documentation
as set forth on Exhibit B, at FEI's expense, effective as soon as practicable
after the Triggering Date. Philips acknowledges that FEI is entitled to
ownership of the patents, patent applications and related documents listed in
Exhibit B, and Philips will cooperate with FEI in securing their transfer and
will execute any required documentation therefor, including patent assignments.
FEI agrees to pay NLG 47,925 to Philips

1

--------------------------------------------------------------------------------

International BV upon transfer of the patents listed on Exhibit B. All such
transfers will be made pursuant to Section 5.16(a)(ii) of the Combination
Agreement, including provisions stating that the transfers are subject to
Philips' prior commitments and license-back to Philips.

   (iii) License to Philips' Patents Developed Outside the Electron Optics
Business. In accordance with Section 5.16(a)(ii) of the Combination Agreement,
Philips agrees to grant to FEI, effective as of the Triggering Date, a
non-exclusive, non-transferable license, without right to sublicense, to those
patents set forth on Exhibit C hereto and such other patents, if any, filed
prior to the Triggering Date as FEI may reasonably request in the future. For
licenses of patents filed prior to the Triggering Date, the terms of the license
will include a license rate of 1% of net realized sales per patent used in the
product, not to exceed 5% of net realized sales per product, and other
commercially reasonable terms. After the Triggering Date, FEI may request
Philips to extend said license against the same terms and conditions with one or
more additional patents, which patents, if consented to by Philips on a case by
case basis, will be added to such license.

    (iv) Jointly Owned Patents. Philips and FEI agree that the patents set forth
on Exhibit D are jointly owned by Philips and FEI with each party having an
undivided interest and a right to use and grant non-exclusive licenses
thereunder without accounting or reporting to the other.

    (v) Patent Applications. Until PBE's ownership interest in FEI falls below
25% of the outstanding common stock of FEI, Philips will continue to provide FEI
with the opportunity for confidential review of patent applications in areas
related to FEI's business.

    (vi) Inventions Disclosures. The parties acknowledge that Exhibits A through
D to this Agreement may contain invention disclosures for which patent
applications have not been filed yet. When and if patent applications based on
these invention disclosures are filed, such patent applications and any patents
and patent applications based thereon will be treated in accordance with the
relevant section of this Agreement and the Exhibit in which they are listed.

   (vii) Patent Service Agreement. Philips is willing to continue the patent
service agreement (the "PSA") currently in effect between Philips and FEI after
the Triggering Date, subject to the termination provisions according to
Article 13 of the PSA. For this purpose the parties agree that Article 13 shall
read as follows:

    "This Agreement shall run as from the Effective Date. However, either FEI
and Philips may terminate this Agreement at the end of any year, by giving the
other party to this Agreement at least a three months written prior notice. This
Agreement terminates automatically from the date that Philips' ownership
interest in FEI falls below 30%, after which a maximum period of three months is
available for transferring all documents and information to FEI, or to a third
party to be designated by FEI."

    Philips and FEI agree to negotiate an amendment to the PSA to provide for
continuation of services by Philips (subject to Article 13 of the PSA, amended
as indicated above) with a gradual increase in rates commencing January 1, 2001
to reach market rates of service by January 1, 2004.

  (viii) MSM Patents. As shown in Exhibit B, ownership of patents, patent
applications, invention disclosures and technology relating to the MSM product
will be transferred to FEI on the Triggering Date. In compensation for the
development efforts and expenditure of Philips in developing this technology,
FEI will make the following payments to Philips at the times indicated:

    December 31, 2001   Euro 150,000         December 31, 2002   Euro 225,000  
      December 31, 2003   Euro 325,000.    

2

--------------------------------------------------------------------------------

    In addition, FEI agrees to pay Philips a royalty of 1% of the revenue
received by FEI (after deduction of selling commissions, if any) from sales of
the MSM product to third party customers during each of the years 2001 through
2010. The royalty will be payable on or before March 31 of each year, commencing
March 31, 2002, based on sales revenue received by FEI during the prior calendar
year, up to a maximum cumulative royalty payment of Euro1.3 million. If the MSM
product is sold by FEI as part of a system, the revenue attributable to the MSM
product for this purpose will be equal to the amount of revenue that FEI would
have received if the product had been sold on a stand alone basis, but not less
than the average per item revenue received for MSM products sold by FEI as stand
alone products in the previous six (6) month period.

    (c) Contract Research Rate. Research projects now in process between FEI and
Philips will be continued as mutually agreed between the parties. The parties
agree to negotiate an agreement governing those research projects which will
continue or commence after the Triggering Date. This agreement will be similar
to currently existing contracts of Philips Research with companies not
majority-owned by Philips.

    2.  Insurance. In connection with the global insurance coverage currently
provided to FEI as a result of Philips' majority ownership thereof, the parties
agree that FEI may not participate in the Philips global insurance policies
after the Triggering Date; provided however, that if the Triggering Date will
occur because of a deconsolidation of FEI from the Philips group that does not
result solely from Philips' ownership interest in FEI falling below 45%, Philips
(1) will provide 30 calendar days notice to FEI in advance of the
deconsolidation and (2) agrees to use its best efforts to arrange with its
insurance carriers for the carriers to provide interim policies in the name of
FEI at FEI's expense, which interim policies will provide substantially similar
coverage for FEI for a period of six months following the Triggering Date. FEI
will reimburse Philips' reasonable costs, including internal costs at a rate of
NLG 250 per hour, for assistance in arranging the interim policies.

    3.  Continuation of Credit Line. The parties acknowledge their general
agreement that FEI will promptly seek an alternative commercial credit facility
to replace the revolving credit facility currently in effect between Philips and
FEI. In that regard, the current Philips' credit facility shall not continue
beyond 120 days after the Triggering Date.

    4.  PBE Ownership of common stock of FEI. In full settlement of the
divergent views of the parties regarding Philips' right pursuant to the
Combination Agreement to receive additional shares of common stock of FEI in
connection with the exercise of stock options outstanding on February 21, 1997,
the parties confirm that Philips will receive shares of common stock of FEI for
no additional consideration at the following times and in the following amounts:

     (i) Prior to or within ten business days after the execution of this
Agreement by all parties: 102,335 shares; and

    (ii) No later than 30 calendar days following the close of each fiscal
quarter of FEI ending on or after the effective date of this Agreement: a number
of shares of common stock of FEI equal to 122.22% of the number of shares issued
during that quarter on exercise of (a) FEI stock options outstanding on
February 21, 1997, and exercised subsequent to September 30, 2000 and (b) FEI
stock options granted on September 18, 1998 in replacement of stock options
outstanding on February 21, 1997, and exercised subsequent to September 30,
2000. Exhibit E lists (1) all FEI stock options outstanding on February 21, 1997
and still outstanding on September 30, 2000 and (2) all FEI stock options
granted on September 18, 1998 in replacement of stock options outstanding on
February 21, 1997 and still outstanding on September 30, 2000.

    As soon as practicable following execution of this Agreement, the stock
option grant and exercise records of FEI will be reviewed and verified by a
representative of Philips Internal Audit. If, after such audit, FEI and Philips
do not agree on the number of shares to be issued and issuable to Philips under

3

--------------------------------------------------------------------------------

this Section 4, the records will be submitted to independent auditors for
resolution, which resolution will be binding on the parties.

5.Additional Funding to FEI. As further consideration for the agreements and
conditions specified in this Agreement, Philips will make cash payments to FEI
by wire transfer as follows:

    For the year 2001, an amount of USD 3 million in 12 equal installments of
USD 250,000;

    For the year 2002, an amount of USD 2 million in 12 equal installments of
USD 166,667;

    For the year 2003, an amount of USD 1 million in 12 equal installments of
USD 83,333.

    Each of the above-mentioned installments shall be payable at the end of the
calendar month to which they relate, in arrears.

    The above payments will cease as of the date a change of control occurs with
respect to FEI. For purposes of this Agreement, a change of control means
(1) the acquisition, directly or indirectly, by a third party of beneficial
ownership of more than 50% of the outstanding shares of capital stock of FEI or
(2) the transfer of all or substantially all of the assets of FEI through sale
or license of the assets to a third party.

[SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed effective as of the date first written above.

    PHILIPS BUSINESS ELECTRONICS INTERNATIONAL BV
 
 
By:
 
/s/ A. VAN DER POEL   

--------------------------------------------------------------------------------

    Title:   Director     Date:   January 25, 2001
 
 
FEI COMPANY
 
 
By:
 
/s/ VAHÉ SARKISSIAN   

--------------------------------------------------------------------------------

    Title:   President and Chief Executive Officer     Date:   January 25, 2001
 
 
KONINKLIJKE PHILIPS ELECTRONICS NV
 
 
By:
 
/s/ A. VAN DER POEL   

--------------------------------------------------------------------------------

    Title:   Director     Date:   January 25, 2001
 
 
By:
 
/s/ A. WESTERLAKEN   

--------------------------------------------------------------------------------

    Title:   General Secretary     Date:   February 1, 2001

5

--------------------------------------------------------------------------------



QuickLinks


AGREEMENT
